IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-50318
                         Summary Calendar
                        __________________


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GEORGE WENDELL MAXEY, JR.,

                                     Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 93-CR-42-1
                        - - - - - - - - - -
                          November 6, 1995
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     After we vacated George Wendell Maxey, Jr.'s, original

sentence, the district court resentenced Maxey to a 24-month

upward departure for the extortion offense based on the

psychological injury to the victim under U.S.S.G. § 5K2.3, p.s,

and the unlawful restraint of the victim under § 5K2.4, p.s.




     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-50318
                                -2-

     Maxey argues that the facts of the case do not support a

§ 5K2.3 departure because the victim's psyshological injury was

not greater than that normally experienced by a victim of a

similar offense.   After a review of the record, we conclude that

the district court did not clearly err by assessing the upward

departure under § 5K2.3, p.s.   See United States v. Anderson, 5
F.3d 795, 805 (5th Cir. 1993), cert. denied, 114 S. Ct. 118

(1994).   Moreover, because we determine that the § 5K2.3

departure was valid and that the district court would have

imposed the 24-month departure based only on the psychological

injury to the victim, we conclude that any error in the district

court's application of other sentencing factors was harmless.

See United States v. Tello, 9 F.3d 1119, 1130-31 (5th Cir. 1993).

     AFFIRMED.